                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN
                                                                "   I   9-   18 r.;111: 11
UNITED STATES OF AMERICA,                      Case File No. 10-cr-141-wmc
                      Plaintiff,
                                                                                         T

v.                                             NOTICE OF APPEAL OF SEPTEMBER
                                               27, 2019 JUDGMENT DENYING§
GALE RACHUY,                                   2255 MOTION TO VACATE

                      Defendant.


      Gale Rachuy, above-named defendant hereby appeals the September 27,

2019, dated Judgment dening his§ 2255 Motion t o vacate the October 20,

2017, revocation of his supervised release and unconstitutional condictions

of supervised release to the Seventh Circuit Court of Appeals.

         The district court improperly dismissed this Motion where the recent

Supreme Court decision in Garza v. Idaho, was controlling of the issue of

whether Attorney Erika L. Bierma, provided ineffective assis tance of

counsel where she did not timely appeal the revocation.      The district

court dismissed this matter where it was presumed that the case 19-2179 ,

was still pending appeal.      This case was dismissed by the Seventh Circuit

Court of Appeals on August 13, 2019, fo r filing an untimely appeal , which

Attorney Bierma's ineffective assistance cost defendant his right to in

fact appeal.

Dated:     October 10, 2019.




Federal Prison        Duluth
Post Office Box 1000
Duluth, MN 55814-1000
Defendant Prose
